In re Transportation and Development, Dept, of; Louisiana, State of; — Defendants); Applying for Supervisory and/or Remedial Writs, Parish of Allen, 33th Judicial District Court Div. A, No. C-98-375; to the Court of Appeal, Third Circuit, No. CW 04-00910.
Granted. The judgment granting the new trial is vacated. The case is remanded to the trial court to conduct an eviden-tiary hearing on the feasibility of using electronic noise reduction on the inaudible trial tapes. After determining this issue, the trial court may then address the motion for new trial.